Citation Nr: 1618599	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  09-48 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for right lower extremity sciatica, to include as secondary to a service-connected low back disability.

3.  Entitlement to an increased rating greater than 20 percent for traumatic arthritis, T12-L1.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service from January 1977 to February 1982.  The Veteran's awards and citations include the Army Service Ribbon, the Overseas Service Ribbon, and the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had a hearing before the undersigned in March 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Veteran's claims were remanded for additional development in July 2015.  The claims are again before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of a left knee disability to account for his symptoms of pain at any time during the appeal.

2.  The Veteran does not have a diagnosis of a right lower extremity neurological disability, including sciatica, to account for his symptoms of pain and numbness at any time during the appeal.

3.  For the period from June 24, 2008, through September 12, 2008, the Veteran's thoracolumbar spine disorder was manifested by objective back pain, tenderness, and limitation of forward flexion to 30 degrees, but did not result in unfavorable ankylosis of the thoracolumbar spine or entire spine, or incapacitating episodes requiring bedrest and treatment by a physician.

4.  For the period from September 13, 2008, the Veteran's thoracolumbar spine disorder is manifested by objective back pain, tenderness, and limitation of motion, as well as subjective limitations in walking and standing, but does not result in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episodes requiring bedrest and treatment by a physician.

5.  The Veteran meets the percentage requirements for TDIU, as he has the equivalent of a single service-connected disability rated at 40 percent or more and a combined rating of 70 percent.

6.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  Entitlement to service connection for a right lower extremity neurological disability, including sciatica, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  For the period from June 24, 2008, through September 12, 2008, the criteria for a disability rating of 40 percent, but no higher, for traumatic arthritis, T12-L1, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2015).

4.  For the period from September 13, 2008, the criteria for a disability rating greater than 20 percent for traumatic arthritis, T12-L1, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5242 (2015).

5.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

VCAA letters dated in August 2008 and December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing; obtained information concerning the Veteran's symptoms, initial diagnoses, and the specifics of his contentions; and suggested the submission of evidence that would be beneficial to his claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and vocational rehabilitation records are in the file.  Records from the Social Security Administration (SSA) also are of record.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  In that regard, the Veteran was afforded VA medical examinations, most recently in November 2015.  The Board finds the examination reports to be thorough, complete, and consistent with the other evidence of record.  The reports indicated that the claims file had been reviewed.  The opinions expressed were based on the Veteran's reported history, interview of the Veteran, examination of the Veteran, and review of the claims file.  The opinions provided discussed a rationale and basis.  Based on the examination reports and the fact there is no rule as to how current an examination must be, the Board concludes the November 2015 examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015). 

In this case, the RO provided the Veteran appropriate VA examinations for the back disability.  The VA examination reports are thorough and supported by outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's back disability and its effect on his occupational functioning.  Based on the examinations and the fact there is no bright line rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

Based on the association of VA treatment records and vocational rehabilitation records, the November 2015 VA examinations, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its remand directives with respect to the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2015).  In this case, the Veteran was not diagnosed with arthritis of the left knee in service or within one year of separation from service.  As such, entitlement to service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Left Knee

The Veteran contends that he has a current left knee disability that was caused or aggravated by his service-connected right knee disability.  Specifically, he believes that because of his right knee problems he has put greater weight and strain on the left knee, which has resulted in a left knee disability.  In the alternative, he argues that he injured his left knee in service.

The Veteran's service treatment records do not include complaints, treatment, or diagnoses of a left knee disability.  They do document an in-service right knee disability, for which the Veteran is service connected, but no reported left knee problems.  Indeed, in January 1979 during treatment for the right knee, the left knee was noted to be normal.  In July 1981, the Veteran had a normal gait.  Due to right knee problems and a minimal healed compression fracture of T12 and L1 the Veteran was separated from service.
The Veteran was afforded a VA examination for his knees in September 2004.  The examiner noted the Veteran's contentions that his left knee problems were caused or aggravated by his service-connected right knee disability.  At that time, he reported constant weakness in the left knee and pain in the right knee, but denied any other symptoms related to the knees.  X-rays of the left knee were normal.  The assessment was left knee weakness, normal examination.  Based on the foregoing, the examiner concluded that it was less likely than not that his left knee condition was related to his right knee condition because there was no direct connection between the two knees.

During the Veteran's May 2005 Board hearing, he stated that because of his service-connected right knee disability his left knee was forced to "handle[] at least 90% of the whole workload because my right knee is, it can't hold any, it just comes along with it.... and my left knee is becoming real weak from, from carrying the load."

The Veteran was afforded a VA left knee examination in April 2009.  The Veteran reported that his left knee had been "carrying the load" and that it was getting weak with an aching pain.  He did not use an assistive device for the knees.  Following examination, the examiner concluded that the Veteran had a normal left knee on examination.  The examiner also indicated that there were no peer reviewed studies supporting the Veteran's contention that post-traumatic degenerative changes of one weightbearing joint could result in pathology in an ipsilateral or contralateral extremity joint.  As such, it was more likely than not that his joint conditions were related to chronic degenerative changes as a result of aging, obesity, and musculoskeletal deconditioning due to physical inactivity and a genetic predisposition to developing osteoarthritic conditions.

In May 2013, the Veteran underwent a right total knee replacement.  In November 2013, he was noted to have a fairly good gait pattern.  In December 2013, the Veteran had good range of motion and strength in both knees.  He was ambulating without an assistive device and did not have an antalgic gait.  In July 2014, the Veteran was noted to have good range of motion of the knees.  In December 2014, his gait was described as steady.  In July 2015, there was no apparent loss of range of motion and his gait was normal.  VA treatment records include notations of ongoing treatment, including physical therapy for the right knee, but no medical opinion linking any left knee symptoms to his service-connected right knee disability.  

The Veteran was afforded a VA knee examination in November 2015.  The examiner noted review of the claims file.  The assessed condition was left knee pain.  The Veteran reported a nagging left knee pain, especially when walking.  Functional limitations included problems with prolonged walking.  He also had difficulty with extended sitting because his left knee started to feel numb and he would need to continue to move the left knee for relief.  On examination, range of motion was normal, with evidence of crepitus but not pain or tenderness.  Muscle strength in both legs was 5 out of 5.  The examiner indicated that the sole positive finding in the left knee was a slight sensation of crepitus on flexion that occurred once and was not reproducible.  The Veteran reported that after his knee replacement he had been prescribed a cane, but did not currently depend on it and was not using it on the day of examination.  X-rays did not show arthritis or other abnormality.  The examiner opined that it was less likely than that the Veteran's left knee problems were incurred in or caused by service or caused or aggravated by his service-connected right knee disability.  The rationale acknowledged the Veteran's lay beliefs that postural changes due to his right knee caused his left knee problems, but the examiner found that the problems were more likely due to advanced age and use.  The Veteran's obesity could be a contributing factor in his left knee pain.  The Veteran acknowledged that no medical professional had diagnosed a left knee disability and linked that disability to service or his service-connected right knee disability.  Finally, the Veteran's service treatment records documented right knee problems, but no complaints regarding the left knee.

In January 2016, the Veteran had normal strength and range of motion in the bilateral lower extremities.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that entitlement to service connection is warranted for a left knee disability.
In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his left knee claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current left knee disability during any period of his appeal. 

As discussed, multiple VA examination reports are of record and have universally concluded that the Veteran does not have a left knee disability.  Multiple x-ray reports also fail to show a disability.  The Veteran has conceded that no medical professional has diagnosed a left knee disability and related such disability to his service-connected right knee disability.  

The Board has considered the Veteran's assertions that he has a current left knee disability that was caused or aggravated by his service-connected right knee disability or, in the alternative is related to his service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing weakness, pain, or other symptoms in the left knee.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That said, the Board notes that symptoms such as pain, weakness, or stiffness do not in and of themselves constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted above, the VA examiners have attributed the Veteran's subjective left knee pain and weakness to the natural aging process.  In any case, they have consistently found no current left knee disability.  

On the other hand, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a left knee disability and linking the etiology of such disability to his right knee disability or otherwise to service, however, the Board concludes that in this case his statements regarding any such diagnoses or link to service-connected disabilities are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the VA examiners.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The examiners considered whether the Veteran's symptoms constituted a left knee disability, but could not make such a diagnosis based on the facts of the case.

As the preponderance of the competent evidence is against finding a current left knee disability, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Right Lower Extremity Sciatica

The Veteran contends that he has a current right lower extremity neurological disability that was caused or aggravated by his service-connected back disability.  He complains of right lower extremity numbness, tingling, loss of sensation, and pain radiating from the back down the right leg.

The Veteran's service treatment records do not include complaints, treatment, or diagnoses of a right lower extremity neurological disability.  (There were numerous documented complaints of right knee problems, for which the Veteran already is service connected.)  They do document an in-service back disability, for which the Veteran also is service connected.  Due to right knee problems and a minimal healed compression fracture of T12 and L1 the Veteran was separated from service.

In July 2008, the Veteran described back pain that affected his daily activities.  He was feeling a little better than previously, but his feet had started to feel numb and there was pain radiating to both feet with accompanying numbness.  The problem was of recent onset.  On examination, forward flexion was limited to 30 degrees.  There was some stiffness, but no demonstrable weakness in the lower extremity muscles.  

During a September 2008 VA spine examination, neurological testing was wholly normal, including sensation, vibration, reflexes, and muscle strength and tone.  

The Veteran was afforded a VA examination in April 2009 for the claimed lower extremity neurological problems.  The Veteran reported an approximately one year history of bilateral lower extremity numbness and tingling.  The symptoms occurred daily and were moderate to severe in nature.  The symptoms did not affect his activities of daily living.  On examination, there was no evidence of radiculopathy.  There was normal muscle and sensory testing and there was no lower extremity muscle atrophy.  Reflexes also were normal.  The examiner concluded that there was no evidence of radiculopathy as examination had been normal.  

A June 2009 private treatment record noted decreased sensation to light touch and pinprick in the right lower extremity.  The impression was lumbosacral radiculopathy.  

December 2009 EMG testing of the right lower extremity showed no evidence of radiculopathy or peripheral neuropathy.  

A June 2010 private treatment record included an assessment of lumbar radiculopathy, but this appears to have been based on mildly positive straight leg raise testing on the left lower extremity, not the right.  

The Veteran was afforded another VA examination in November 2010.  Sensation was intact in the bilateral lower extremities.  Muscle strength was normal, as were reflexes.  There was no atrophy and straight leg raises were negative bilaterally.  As noted, December 2009 EMG testing had showed no radiculopathy at any level.  

A May 2012 VA treatment record indicated that there was no sciatica.  In July 2014, the Veteran reported radiating back pain, but indicated that pain radiated down only the left leg.  In November 2014 and March 2015, moreover, the Veteran denied radiating back pain.

In April 2015, the Veteran denied weakness, paresthesias, or numbness.  Examination showed normal reflexes, strength, and sensation.  There was positive straight leg testing on the left, but not on the right.  An accompanying April 2015 "Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire" partially completed by his private physician included a diagnosis of right sacroiliac neuropathy and lumbar radiculopathy.  As noted above, however, the examination findings noted above did not seem to support such a diagnosis.

In July 2015, the Veteran again denied radiating back pain.  

The Veteran was afforded a VA spine examination in November 2015.  On examination, muscle strength was 5 out of 5 in all extremities and with no muscle atrophy.  Reflexes in the bilateral knees and ankles were absent.  Sensation was normal, as were straight leg raising tests.  There was no radicular pain or other signs or symptoms due to radiculopathy.  The examiner concluded that it was less likely than not that the Veteran's claimed right lower extremity sciatica was incurred in or caused by his service or service-connected disability.  The rationale was that there was no support in the available voluminous medical record for a documented lower extremity neuropathy, whether related to service-connected spinal disease or not.  No aggravation of a neuropathy could be postulated as there was no objective support, even including an EMG/NCS electrophysiological diagnostic exam, for a neuropathy of the right lower extremity.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that entitlement to service connection is warranted for a right lower extremity neurological disability, including sciatica.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. at 319; Brammer, 3 Vet. App. at 223.  Although the Board recognizes the Veteran's sincere belief in his right lower extremity neurological claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current right lower extremity neurological disability during any period of his appeal. 

In reaching that conclusion, the Board acknowledges that there are diagnoses of right lower extremity neurological disabilities of record.  As noted, a June 2009 treatment provider diagnosed lumbosacral radiculopathy of the right lower extremity based on decreased sensation to light touch and pinprick.  However, December 2009 EMG testing was negative for any evidence of right lower extremity radiculopathy or neuropathy.  The Board finds this objective finding of greater probative weight than the June 2009 finding, particularly as it is supported by numerous prior and subsequent findings by multiple medical professional.  There also is no evidence or suggestion that a right lower extremity neuropathy existed in June 2009, but resolved by December 2009, as the subjective symptoms were consistent between the two periods and there was no medical finding of improvement of the condition.  

The other outlier diagnosing a right lower extremity neurological disability was the April 2015 DBQ partially completed by the Veteran's private physician, who diagnosed right sacroiliac neuropathy and lumbar radiculopathy.  As discussed in the Board July 2015 remand and above, however, the April 2015 diagnosis is problematic given that the contemporaneous medical findings included the Veteran's denial of weakness, paresthesias, or numbness and examination findings of normal reflexes, strength, and sensation in the right lower extremity.  Straight leg raises on the right also were negative.  As the April 2015 DBQ failed to note the objective medical basis or bases for the diagnosis, the Board finds the numerous other medical findings that no right lower extremity neurological disability existed of far greater probative value, particularly given that the objective examination findings in each case were substantially similar to the April 2015 findings.

The Board has considered the Veteran's assertions that he has a current right lower extremity neurological disability that was caused or aggravated by his service-connected back disability or, in the alternative is related to his service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing tingling, numbness, radiating pain, or other symptoms in the right lower extremity.  His assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368 (2005).  That said, the Board notes that such symptoms do not in and of themselves constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. at 285 (1999).    

On the other hand, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a right lower extremity neurological disability and linking the etiology of such disability to his back disability or otherwise to service, however, the Board concludes that in this case his statements regarding any such diagnoses or link to service-connected disabilities are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the VA examiners.  See Jandreau, 492 F.3d at 1377.  

As the preponderance of the competent evidence is against finding a current right lower extremity neurological disability, including sciatica, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's thoracolumbar spine disability is rated under DC 5242 for degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DC 5242 (2015).  The Veteran alleges his back disability is more severe than currently rated.

Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). 
The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2015). 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id, Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40  state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

Shortly before filing his claim for increased rating, on June 24, 2008, the Veteran sought treatment for low back, right knee, and right hip problems "this week."  On June 25, 2008, the Veteran reported increased back pain for the past few days.  On examination, range of motion of the back was "somewhat limited in forward flexion."  On June 30, 2008, the Veteran reported a two week history of increased back pain due to lots of lifting and tugging heavy laundry bags as part of his job working in a laundry room.  Forward flexion was limited to 30 degrees.

In July 2008, four days after filing his claim for increased rating, the Veteran reported worsening of his low back pain for the past few days with intermittent numbness in both feet.  On examination, forward flexion was to 30 degrees and there was some stiffness.  

Later in July 2008, the Veteran described back pain that affected his daily activities.  He was feeling a little better than previously, but his feet had started to feel numb and there was pain radiating to both feet with accompanying numbness.  The problem was of recent onset.

The Veteran was afforded a VA examination on September 13, 2008.  The Veteran had not been working since late June 2008 because he was unable to stand for long periods of time.  There was constant pain in the thoracic and lumbar vertebral area that was achy and gritty.  There were no flare-ups.  His activities of daily living were compromised because he had difficulty with activities that were demanding on his back or required prolonged walking or standing.  On examination, there was a normal lordotic curve and no palpable muscle spasms.  There was no tenderness on palpation.  Range of motion was to 50 degrees with no increase in pain, including on repetitive motion.  Extension was to 25 degrees without an increase in pain, including on repetition.  Left and right lateral flexion and rotation was to 30 degrees without an increase in pain, including on repetition.  There was no fatigability, lack of endurance, weakness, or incoordination.  Sensation was normal in the extremities.  There was no muscle atrophy and muscle tone and strength was normal.  Reflexes were normal.

In October 2008, the Veteran described continuous dull back pain that was aggravated by standing and bending.  The back pain affected his lower body dressing / undressing, house chores, and yard work.  On examination, there was no trunk list and lordosis was normal.  There was guarding and pain on forward flexion, extension, and extension with rotation.  Neurologic testing was normal.  Muscle strength was normal, as was sensation.  There was tenderness on palpation.  

In his June 2009 notice of disagreement, the Veteran indicated that his low back disability was worse than currently rated, as he would not be able to work due to increased back pain for two months.  

A June 2009 private treatment record indicated a normal gait and full range of motion of the thoracic spine.  There was decreased motion of the lumbar spine.  Muscle strength testing was normal.  Another June 2009 private record noted that the Veteran had about 50 percent of normal motion of the spine, but normal neurologic function.  

In August 2009, there was a slight limp to the right, but heel to toe walking was intact.  Muscle strength and sensation was normal, but there was some tenderness to palpation.  In November 2009, forward flexion was to 90 degrees and within normal limits.  

The Veteran was afforded another VA spine examination in January 2010.  He reported constant back pain at an 8 out of 10 level.  There were no incapacitating episodes in the previous 12 months requiring physician-prescribed bed rest.  Symptoms also included stiffness, spasm, and decreased range of motion.  There was no fatigue, weakness, paresthesias, or bladder or bowel incontinence.  The Veteran reported the use of a cane and back brace, but was walking unaided at the time of examination.  The Veteran indicated that he was able to walk for less than 15 minutes and less than a quarter of a mile.  He stated that he could perform activities of daily living, but not his job because he could not stand for an extended period of time or engage in heavy lifting.  On examination, there was no paraspinal tenderness.  Forward flexion was to 65 degrees, extension to 20 degrees, and right and left lateral flexion and rotation to 30 degrees.  There was objective evidence of pain on motion, but no spasm, weakness, tenderness, atrophy, or guarding.  Muscle strength was normal, sensation was intact, and lower extremity reflexes were normal.  Repetitive motion testing was limited due to pain, but not due to fatigue, weakness, lack of endurance, or incoordination.  

In June 2010, a private treatment record documented mild tenderness in the lower lumbar area and forward flexion to 60 degrees.  Muscle strength was normal and sensation intact, but he had a somewhat unsteady and wide-based gait with the use of a cane.  

A June 2011 VA medical opinion concluded that it was less likely than not that the Veteran' L5 spondylosis with mild to moderate left lateral neuroforaminal encroachment was related to his traumatic back injury in service or his service-connected low back disability.  The rationale was that review of orthopedic literature revealed no credible, peer reviewed studies suggesting that degenerative changes of the spine could induce degenerative changes in non-immediately adjacent spinal segments.  As such, it was most likely that the Veteran's existing L5 spondylosis with mild to moderate left lateral neuroforaminal encroachment was related to chronic degenerative changes associated with aging.  

In April 2015, the Veteran described back pain, muscle cramps, weakness, stiffness, and arthritis.  Examination showed tenderness and decreased motion.
The Veteran was afforded a VA spine examination in November 2015.  The Veteran had a diagnosis of degenerative arthritis and kyphosis of the thoracolumbar spine.  He denied flare-ups involving the thoracolumbar spine.  The Veteran described functional loss as difficulty lifting more than 20 pounds, difficulty bending and straightening up again, and problems sleeping because his "back seems to arch and I can't lay flat."  On examination, forward flexion was to 85 degrees and extension and right and left lateral flexion and rotation all were to 30 degrees.  There was noted pain, but the pain did not result in functional loss.  There was no tenderness or pain on palpation.  There was no additional functional loss on repetitive use, including pain, weakness, fatigability, or incoordination.  There was no evidence of guarding or muscle spasms.  Muscle strength was 5 out of 5 in all extremities and with no muscle atrophy.  Reflexes in the bilateral knees and ankles were absent.  Sensation was normal, as was straight leg raising tests.  There was no radicular pain or other signs or symptoms due to radiculopathy.  There was not ankylosis of the spine.  There were no other neurologic abnormalities, such as bladder or bowel problems.  There was no IVDS of the thoracolumbar spine.  He occasionally used a back brace.  X-rays showed arthritis, but not vertebral fracture with loss of 50 percent or more of height.  The thoracolumbar spine disability did not affect the Veteran's ability to work.  The examiner indicated that rather than a purely an orthopedic or pain management problem, there was a significant contribution by both prescription drug and illicit drug abuse behaviors to the Veteran's difficulties.  Finally, the examiner stated that the Veteran's subjective descriptions of physical limitations and impairment exceeded the objective findings.

The Board initially notes that the Veteran has additional spine disabilities for which service connection is not in effect, such as L5 spondylosis with mild to moderate left lateral neuroforaminal encroachment.  However, as it is unclear what symptoms are attributable to the service-connected and non-service connected disabilities, the Board will afford the Veteran the benefit of the doubt and presume that all symptoms and manifestations noted during the period under consideration in this appeal are attributable to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board is precluded from differentiating between symptomatology attributed to service-connected disability and non service-connected disability in the absence of medical evidence which does so).
June 24, 2008, through September 12, 2008

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the Veteran warrants a 40 percent rating for the period from June 24, 2008, through September 12, 2008.  As discussed above, multiple VA treatment records documented forward flexion limited to 30 degrees.  An increased rating is available for up to one year prior to the date of filing where it is factually ascertainable that an increase in disability occurred.  38 C.F.R. § 3.400(o)(2) (2015).  An effective date of June 24, 2008, is appropriate as it is the first date on which the Veteran sought treatment for increased back pain.  Although the limitation of forward flexion to 30 degrees was not observed until several days later, the Board will afford the Veteran the benefit of the doubt that his condition did not further worsen between June 24 and June 30, 2008.  An effective date prior to June 24, 2008, is not possible, as it is not factually ascertainable the precise date when the increased back problems first manifested.  As noted, the Veteran made general statements about the onset of the increased problems such as "this week," "past few days," and "two weeks."  These statements are not definite enough for the Board to apply a different effective date for the increased rating.  

A higher rating is not available for this period because the Veteran did not have unfavorable ankylosis of the thoracolumbar spine or the entire spine.  The Veteran had demonstrable pain and decreased motion, but he retained 30 degrees of motion in the thoracolumbar spine.  As such, it clearly was not ankylosed.  Based on the foregoing, it is the Board's conclusion that the Veteran warrants a 40 percent rating under DC 5242, but no higher, for the period from June 24, 2008, through September 12, 2008.  

From September 13, 2008

For the period from September 13, 2008, the evidence does not warrant a rating greater than 20 percent under any of the spine DCs.    

From September 13, 2008, the Veteran's limitation of motion does not warrant a rating greater than 20 percent under DC 5242 because forward flexion of the thoracolumbar spine has not been limited to 30 degrees or less and there is not favorable ankylosis of the entire thoracolumbar spine.  At most, the Veteran's range of motion has been listed as about 50 percent (or 45 degrees).  Other, more concrete records, have documented 50 degrees of forward flexion.  The Veteran also had noted abnormal spinal contour, specifically abnormal kyphosis of the thoracolumbar spine for which a 20 percent rating is the appropriate rating.  As such, the Board concludes that a rating greater than 20 percent under DC 5242 is not warranted from September 13, 2008.

Entire Appellate Time Period

Similarly, the Veteran is not entitled to a greater rating under any other DC for any period on appeal.  The Veteran does not have intervertebral disc syndrome and, even if such a diagnosis were presumed, the records consistently demonstrate that he has not had any incapacitating episodes as defined by regulation (i.e. bed rest prescribed by a physician), so DC 5243 is not applicable. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5003 degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2015).  In this case, although the Veteran has a current diagnosis of degenerative arthritis, a separate rating under DC 5003 is not warranted.  The Veteran's 20 and 40 percent ratings under DC 5242, as discussed above, are based on pain on movement and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's painful motion is not warranted.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2015).  As discussed above, entitlement to service connection for a right lower extremity neurological disability is not warranted.  Similarly, the Board does not find adequate evidence of a left lower extremity neurological disability to warrant a separate rating.  There have been positive straight leg raising tests for the left lower extremity and associated symptoms; however, there is not a clear diagnosis and, indeed, objective EMG testing has been negative.  Of equal note, recent VA treatment records have included explicit denials of radiating pain in the bilateral lower extremities.  As such, the Board concludes that a separate rating for a left lower extremity neurological disability also is not warranted.  

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran has consistently denied bladder or bowel problems.  VA examination reports have found no other neurological symptoms attributable to his back disability, such as erectile dysfunction.  As such, a separate rating for such problems is not warranted. 

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that he has consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45.  Significantly, the Veteran's range of motion has not been further affected on repetitive motion testing.  Furthermore, there is no evidence to support the assertion that pain had an effect on the normal working movements of the body such that a rating greater than 20 percent would be warranted.  Of note, during the appellate time period the Veteran had no muscle atrophy and retained normal muscle strength.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, there is no evidence of any of these symptoms or problems during the appellate time period.  As the Veteran's thoracolumbar spine is not a "little used part" of his body, the absence of atrophy or other factors demonstrates that the thoracolumbar spine can and is used regularly by the Veteran.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of an increased disability rating greater than 20 percent under DC 5242 for the Veteran's service-connected thoracolumbar spine disability from September 13, 2008.  Moreover, a 40 percent rating, but no higher, is warranted solely for the period from June 24, 2008, through September 12, 2008.  The Board has considered whether staged ratings were appropriate in the present case.  Hart, 21 Vet. App. at 505.  For reasons discussed above, the Board finds that further staged ratings are not warranted.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected thoracolumbar spine disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's thoracolumbar spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

As discussed above, the Veteran currently experiences objective back pain, tenderness, and limitation of motion, as well as subjective limitations in walking and standing.  The current 20 and 40 percent ratings wholly compensate the Veteran for the back symptomatology attributable to his service-connected disability.  Thus, the Veteran's schedular ratings under DC 5242 are adequate to fully compensate him for his disability on appeal.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the rating currently on appeal, has not indicated dissatisfaction with his otherwise assigned ratings.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Board notes that the Veteran's service-connected disabilities include a 30 percent rating for instability of the right knee; a 30 percent rating for right knee, total knee replacement, from July 1, 2014; a 20 percent rating for traumatic arthritis, T12-L1 (40 percent for the period from June 24, 2008, through September 12, 2008); a 20 percent rating for hepatitis C; a 10 percent rating for traumatic arthritis, right knee, until May 14, 2013; a 10 percent rating for large bowel injury, post-operative; and a noncompensable rating for a laceration scar, left forearm.  The combined rating for these disabilities is 70 percent, effective from July 1, 2014.  The Veteran's two 30 percent ratings for instability and total knee replacement of the right knee combine to a 50 percent rating and meet the requirement for a single 40 percent disability rating.  As such, the Veteran meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The Veteran has consistently asserted that his service-connected back and right knee disabilities are the primary causes of his asserted unemployability.  

During the Veteran's May 2005 Board hearing, he stated that his service-connected disabilities had forced him to stop working as an animal caretaker at the animal shelter.  Specifically, he was not able to lift due to his back disability. 

During a September 2008 VA spine examination, the Veteran stated that he had not been working since late June 2008 because he was unable to stand for long periods of time and due to the constant back pain.  

In October 2008, his VA treatment provider indicated that the Veteran could return to work on light duty.  A November 2008 letter from the Veteran's employer indicated that he was to be terminated based on his inability to perform the critical duties of his position as a laundry worker.  

A June 2009 private treatment record concluded, "I do not feel the patient can perform heavy activities, particularly cannot perform bending, stooping, lifting activities, crawling, climbing or squatting.  This will pretty much eliminate his return to any type of physical activity.  I think he should be considered for early retirement because of these problems."

In November 2009, the Veteran's sitting tolerance was good, at 60 minutes, and standing tolerance was fair, at 30 minutes.  The Veteran could lift 50 pounds.  Overall endurance was fair to good.

A July 2010 SSA determination found that the Veteran was able to perform sedentary work where he would not have to lift or carry more than 10 pounds or stand and walk for more than 2 hours per day.  His ability to sit during an 8-hour work day was not compromised.

During a November 2010 VA neurological examination, the Veteran stated that he had been on medical leave since May 2008, due to his inability to do activities involving repetitive lifting, bending, and twisting of the waist required for the position.  

In July 2014, the Veteran was working part time at the Home Depot, which involved being on his feet and some lifting.  In July 2015, a VA treatment record indicated that the Veteran had been working part time at the Home Depot, but was limited due to problems with his back.  He declined assistance in finding additional employment.  A July 2015 VA mental health treatment record noted that the Veteran had been working, but had started to miss work due to a relapse into alcohol and cocaine abuse beginning in January 2015.  In August 2015, the Veteran was unable to attend a residential care screening due to work.  

The Veteran was afforded a VA spine examination in November 2015.  The examiner concluded that the thoracolumbar spine disability did not affect the Veteran's ability to work.  The examiner indicated that rather than a purely an orthopedic or pain management problem, there was a significant contribution by both prescription drug and illicit drug abuse behaviors to the Veteran's occupational difficulties.  A December 2015 addendum opinion added, "From a review of the available evidence, as supplemented by the above exam, it is abundantly clear that the veteran, based solely upon [his service-connected] disabilities, is capable of light physical work or sedentary work, making him employable."

Thus, there is potentially conflicting medical evidence as to the effect that the Veteran's service-connected disabilities have on his ability to work.  On the one hand, the VA examination reports have universally held that the Veteran's service-connected disabilities do not render him unemployable.  On the other hand, the Veteran has submitted statements indicating that he, in fact, is unable to obtain or maintain substantially gainful employment due to his service-connected back and knee disabilities. 

The Board finds the VA examination report opinions of substantially greater probative value than the lay assertions of the Veteran, particularly the December 2015 addendum opinion.  In that regard, the above VA examination reports reviewed the claims file, considered the contentions of the Veteran, and conducted appropriate examination and testing.  The evidence clearly shows that his service-connected disabilities would not preclude him from sedentary forms of employment, as they would not prevent him from sitting for extended periods.  The Veteran has reported that his left knee problems make sitting for extended periods difficult; however, entitlement to service connection for a left knee disability is denied herein.  The Veteran has been working during a significant portion of the appellate time period, most recently part time at the Home Depot.  To the extent that he has missed time at work, the evidence indicates that the absences are attributable to alcohol and drug abuse.  His service-connected back and right knee problems may have prevented full time employment in a physical occupation, but the evidence does not indicate that they precluded at least part time employment in a somewhat physically demanding job.  

The Board has considered the contentions of the Veteran that his service-connected back and right knee problems render him unemployable.  As discussed above, the medical professionals of record have consistently concluded that his service-connected physical disabilities would not preclude gainful employment, as they do not prevent sedentary employment.  The Veteran may not be able to work in all types of environments, but there are numerous opportunities for work in sedentary employment that are not precluded based on the Veteran's service-connected disabilities.  The Veteran has not claimed that he would be unable to perform sedentary work, simply that he was forced to stop working at prior jobs due to his physical problems.  

In light of the foregoing, the Board cannot conclude that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

In closing, the Board does not doubt that the Veteran's service-connected disabilities play some role in his employment difficulties.  However, the 70 percent schedular rating currently in effect recognizes significant industrial impairment resulting from his disorders.  For the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for right lower extremity sciatica is denied.

Entitlement to an increased rating of 40 percent from June 24, 2008, through September 12, 2008, for traumatic arthritis, T12-L1, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating greater than 40 percent from June 24, 2008, through September 12, 2008, for traumatic arthritis, T12-L1, is denied.

Entitlement to an increased rating greater than 20 percent from September 13, 2008, for traumatic arthritis, T12-L1, is denied.

Entitlement to TDIU is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


